Citation Nr: 0823041	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  00-07 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Entitlement to service connection for a left knee 
disability, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability of the 
hips, including as due to an undiagnosed illness. 

3.  Entitlement to service connection for disability of the 
cervical spine, including as due to an undiagnosed illness.

4.  Entitlement to service connection for a left shoulder 
disorder, including as due to an undiagnosed illness.

5.  Entitlement to service connection for a right knee 
disability, including as due to an undiagnosed illness.  

6.  Entitlement to an effective date earlier than December 
30, 1998, for the grant of service connection for depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1990 to April 
1991, including in the Gulf War, four months and three days 
of prior active service, and periods of active duty training 
and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating determination 
of the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This matter was previously before the Board in April 2005.  
At that time, in addition to the first fives issues listed on 
the title page of this decision, the Board also remanded the 
issue of entitlement to service connection for depression.  
In a November 2007 rating determination, the Appeals 
Management Center (AMC) granted service connection for 
depression and assigned a 30 percent disability evaluation, 
with an effective date of December 1998.  The veteran has 
expressed disagreement with the assigned effective date.  As 
a result of the veteran's disagreement with the assigned 
effective date, the Board has listed the issue as such on the 
title page of the decision and it will be addressed in the 
remand portion of the decision.  

The issues of entitlement to service connection for right 
knee and cervical spine disorders, as well as the issue of an 
effective date earlier than December 30, 1998, for the grant 
of service connection for depression, are remanded to the RO 
via the AMC, in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran has objective signs of an undiagnosed illness 
manifested by joint pain of the left knee that is present to 
a compensable degree.  

2.  The veteran has objective signs of an undiagnosed illness 
manifested by joint pain of the hips that is present to a 
compensable degree.

3.  The veteran has objective signs of an undiagnosed illness 
manifested by joint pain of the hips that is present to a 
compensable degree.


CONCLUSIONS OF LAW

1.  A left knee disorder, as an undiagnosed illness, was 
incurred in the veteran's active military service.  
38 U.S.C.A. §§ 101(24), 1110, 1117, 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.20, 4.71a, 
Diagnostic Code 5020 (2007).

2.  A bilateral hip disorder, as an undiagnosed illness, was 
incurred in the veteran's active military service.  
38 U.S.C.A. §§ 101(24), 1110, 1117, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317, 4.20, 4.71a, Diagnostic Code 5020.

3.  A left shoulder disability, as an undiagnosed illness, 
was incurred in the veteran's active military service.  
38 U.S.C.A. §§ 101(24), 1110, 1117, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317, 4.71a, Diagnostic Code 5201.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) 
ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty 
as members of the Army National Guard or Air National Guard 
of any State.

Service connection usually requires competent evidence 
showing: (1) the existence of a present disability; (2) in- 
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For veterans with service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Under this law and regulation, service connection 
may be warranted for a Persian Gulf veteran who exhibits 
objective indications of "a qualifying chronic disability" 
that became manifest during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011.  See 70 Fed. 
Reg. 75669, 75672 (Dec. 18, 2006) (now codified at 38 C.F.R. 
§ 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). Further, 
lay persons are competent to report objective signs of 
illness.  Id.

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are currently 
limited to chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as the Secretary has not determined 
that any other conditions meet the criteria for a medically 
unexplained chronic multi symptom illness.

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is nevertheless warranted.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

Left Knee

At the time of the veteran's March 1991 service separation 
examination, normal findings were reported for his lower 
extremities.  

X-rays of the veteran's knees in December 1996 revealed no 
bone or joint abnormality, no cortical break or erosion, no 
joint space narrowing, and no abnormal calcification.  

At the time of a January 1998 VA Gulf War examination, the 
veteran reported having pain in his knees.  Examination of 
the lower extremities revealed a normal gait with no effusion 
or limited range of motion.  

X-ray examination of the knees in December 1998, again 
revealed no fracture, dislocation, or bony destruction 
process.  The bones appeared normally mineralized.  There was 
no joint space narrowing and no evidence of a joint mouse or 
joint effusion.  

At the time of a February 1999 VA outpatient visit, the 
veteran was diagnosed as having osteoarthritis of the knees.  
This was not confirmed by X-ray.  

At an April 1999 VA examination, the veteran reported 
worsening knee pain.  A diagnosis of bilateral knee pain was 
rendered.  The examiner indicated that the veteran should be 
afforded a VA orthopedic examination.  

In June 1999, the veteran was afforded a VA orthopedic 
examination.  Physical examination revealed that the veteran 
had full range of motion for extension and flexion without 
any discomfort.  The examiner noted that the veteran had 
essentially full range of motion for all joints tested.  

At an October 1999 VA examination, physical examination 
revealed no evidence of any deformity.  There was also no 
effusion in the knee.  The veteran had good knee stability.  

At the time of a January 2004 VA outpatient visit, the 
veteran was noted to have chronic knee pain.  

In April 2005, the Board remanded this matter for additional 
development, to include a VA examination.

The veteran was afforded the requested VA examination in 
March 2006.  At the time of the examination, the veteran 
complained of pain in both knees.  He noted that his knee 
would occasionally lock and give way, particularly if he was 
ascending or descending stairs.  He said that he was not able 
to kneel, squat, or stoop due to the pain in his back, hips, 
and knees.  Physical examination of the knee revealed no 
deformity or swelling.  There was no palpable crepitus on 
active knee motion.  McMurray sign was negative.  Stability 
of the knee was good in both anterior-posterior and 
mediolateral planes.  Active knee flexion was to 135 degrees 
out of 145 degrees.  Extension was to 0 degrees.  Quadriceps 
and hamstring strength were 5/5.  A diagnosis of normal knee 
examination was rendered.  

While the recent examiner reported that the knee examination 
was normal, the examiner also reported limitation of knee 
flexion.  This limitation must be viewed as an objective sign 
of disability that has not been attributed to a diagnosed 
disability.  

The remaining question is whether the disability is present 
to a degree of 10 percent.  The disability may be rated by 
analogy to synovitis under Diagnostic Code 5020.  That 
disability is rated on the basis of the criteria for 
degenerative arthritis.  Under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, a 10 percent rating is 
provided when there is noncompensable limitation of motion of 
a major joint that is objectively confirmed by findings such 
as satisfactory evidence of painful motion.  The recent 
examiner did not explain the findings that supported the 
reported range of motion, but apparently found that there was 
objective evidence to support the reported ranges of motion.  
Resolving reasonable doubt in the veteran's favor, the Board 
concludes that there are objective manifestations of 
undiagnosed illness of the right knee that are present to a 
compensable degree.  Service connection is therefore 
warranted.  38 U.S.C.A. § 5107(b).

Hips

The veteran's service medical records are absent of any 
complaints of hip pain.  At the time of the veteran's March 
1991 service separation examination, normal findings were 
reported for the lower extremities.  

At the time of a June 1999 VA examination, the veteran's gait 
was found to be within normal limits.  He was able to walk on 
his heels without any discrepancy in his gait.  Muscle 
strength testing was 5/5 with regard to hip flexors and 
extensors.  Bilateral hip examination was nontender.  There 
was no discomfort in range of motion to internal and external 
rotation and flexion and extension, with range of motion 
being reported as normal throughout.  The examiner noted that 
the veteran had essentially full functional range of motion 
of all joints tested.  

In April 2005, the Board remanded this matter for additional 
development, to include a VA examination.  

The veteran was afforded the requested examination in March 
2006.  At the time of the examination, the veteran complained 
of pain in both hips.  The veteran was not able to kneel, 
squat, or stoop due to pain in his hips, back, and knees.  
Physical examniantion revealed no pain on palpation of the 
trochanteric or inguinal areas of either hip.  Hip joint 
motion was bilaterally symmetrical and painless with flexion 
to 115 degrees of a normal 125 degrees, external rotation to 
60 degrees out of a normal 60 degrees, and internal rotation 
to 30 degrees out of a normal 40 degrees.  The examiner 
indicated that the veteran had a normal hip examination.  

Much of the analysis for the left knee claim is applicable to 
the hip claim.  The recent examination reported 
noncompensable limitation of motion of the hips that was not 
attributable to a diagnosed disease or disability.  That 
disability is ratable as compensable under Diagnostic Code 
5020.  Service connection is therefore warranted for 
undiagnosed illness of the hips.  38 U.S.C.A. § 5107(b).

Left Shoulder

The veteran was afforded a VA examination of the left 
shoulder in March 2006.  The examiner indicated that the 
veteran had a normal left shoulder.  He also observed that X-
rays were normal.  Physical examination at that time, 
however, revealed flexion was to 95 degrees out of a normal 
180 degrees, external rotation was 60 out of a normal 90 
degrees, and rotation to 80 out of a normal 90 degrees.  
Again, these findings can be read as showing objective 
manifestations of an undiagnosed illness.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202, limitation of arm motion to 
shoulder level warrants a 20 percent evaluation.  Flexion 
that is limited to 95 degrees approximates shoulder level.  
38 C.F.R. §§ 4.7, 4.71, Plate I (2007).  

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that the veteran has objective manifestations of 
undiagnosed illness involving the left shoulder that is 
present to a compensable degree.  As such, service connection 
is warranted.  38 U.S.C.A. § 5107(b).







							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a left knee disability, as due to an 
undiagnosed illness, is granted.  

Service connection for a disability of the hips, as due to an 
undiagnosed illness, is granted.  

Service connection for a disability of the left shoulder, as 
due to an undiagnosed illness, is granted.  


REMAND

In its April 2005 remand, the Board requested that the 
veteran be afforded a VA examination of the right knee and 
that the examiner express an opinion as to the etiology of 
any current right knee disorder and whether it was at least 
as likely as not (50 percent probability or greater) that the 
veteran had a right knee disorder related to his period of 
service.  The veteran was afforded a VA examination in March 
2006.  The examiner did not, however, examine the veteran's 
right knee nor did he render an opinion as to whether the 
veteran had a right knee disorder, and if so, the nature and 
etiology of the disorder.  Unfortunately, the recent VA 
examiner did not comply with the Board's remand directive, 
thus necessitating another remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

With regard to the issue of service connection for a cervical 
spine disorder, the Board notes that in the April 2005 remand 
it was requested that the veteran be afforded a VA 
examination of the cervical spine and that the examiner 
express an opinion as to the etiology of any current cervical 
spine disorder and whether it was at least as likely as not 
(50 percent probability or greater) that the veteran had a 
cervical spine disorder related to his period of service.  

The veteran was afforded a VA examination in March 2006.  
Following examination, a diagnosis of degenerative 
intervetebral disc disease of the cervical spine was 
rendered.  The matter was returned to the March 2006 VA 
examiner with a request that the examiner provide an opinion 
as to whether the veteran's cervical spine disorder was 
caused or related to the veteran's miliary service or any 
incident therein.  After a review of the claims folder and an 
examination of the veteran, the examiner, in a March 2007 
report, again rendered a diagnosis of degenerative 
intervertebral disk disease of the cervical spine without 
evidence of radiculopathy or radicular irritation.  The 
examiner further stated that it was his opinion that it was 
"at least as likely as not that the veteran's cervical spine 
condition was due to an age related condition rather than to 
any traumatic injury related to his military service."  

Although the examiner supplied an opinion, his opinion states 
that there is a 50 percent probability that it is related to 
his age.  The opinion does not rule out that there is a 50 
percent chance that his current cervical spine disorder is 
related to his period of service.  Moreover, it does not 
specifically answer the question of whether there is a 50 
percent chance or greater that the veteran's current cervical 
spine disorder is related to his period of service, as was 
requested in the April 2005 remand.  Where the Board makes a 
decision based on an examination report that does not contain 
sufficient detail, remand is required "for compliance with 
the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).  See also Stegall v. West, 11 Vet. App. 268 (1998) 
(where the remand orders of the Board are not complied with, 
the Board commits error as a matter of law when it fails to 
ensure compliance, and further remand will be mandated).  

As noted in the introduction section of this decision, the 
AMC, in a November 2007 rating determination, granted service 
connection for depression and assigned an effective date of 
December 30, 1998.  In April 2008, the veteran expressed 
disagreement with the assigned effective date.  The Board is 
required to remand the case for issuance of a statement of 
the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims 
folder to the VA examiner who performed 
the March 2006/ March 2007 examinations 
on the veteran's cervical spine.  
Following a review of the record, the 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's current 
cervical spine disorder is related to his 
period of service, to include as a result 
of his service in the Gulf War.  Complete 
detailed rationale is requested for each 
opinion that is rendered.  If the 
examiner is not available, schedule the 
veteran for a VA examination with the 
examiner being requested to answer the 
above question.  

3.  Schedule the veteran for a VA 
examination of the right knee to 
determine the nature and etiology of any 
right knee disorder.  All indicated tests 
and studies should be performed and all 
findings must be reported in detail.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  Following examination and 
review of the claims folder, the examiner 
is requested to render an opinion as to 
the nature and etiology of any current 
right knee disorder.  If a right knee 
disorder is found and is attributable to 
a known clinical diagnosis, the examiner 
should so state.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that any current right knee disorder, is 
related to the veteran's period of 
service, including as a result of service 
in the Gulf War.  A rationale should be 
provided for each opinion.  

4.  If any of the above claims are not 
fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

5.  Issue a statement of the case on the 
issue of entitlement to an effective date 
earlier than December 30, 1998, for the 
grant of service connection and the 
assignment of a 30 percent disability 
evaluation for depression.  The issue 
will be further considered by the Board 
only if a timely substantive appeal is 
received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


